Case 2:15-cv-05346-CJC-E Document 433-18 Filed 10/09/20 Page 1 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25378




                  Exhibit 1-M
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


       U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                 Evidence Packet P.0299
                     Case 2:15-cv-05346-CJC-E Document 433-18 Filed 10/09/20 Page 2 of 2 Page ID
                        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                                     #:25379
        FY14 Disneyland Resort Attraction Wait Time Assessment

        Attraction                   Avg Peak Period Hourly Standby Wait Time (min)       Avg Peak Period Hourly FP Wait Time (min)
        DCA Radiator Springs
        DCA Soarin' over CA
        DCA Tower of Terror
        DL Indiana Jones
        DL Space Mountain
        DL Splash Mountain
        DL Star Tours

        Notes:
        Column Details and Definitions:
                Peak Period Hourly Standby Wait Time- is the average wait time for each attraction in the standby queue during peak period hours.
                Peak Period Hourly FP Wait Time- is the average wait time for each attraction in the FP queue during peak period hours.
                *Peak Period Hours
                *Excludes hours with
                *Wait Time shown is as recorded by FLIK or estimated by Operations.




HIGHLY CONFIDENTIAL                Disneyland Resort Industrial Engineering- PRIVILEGED AND CONFIDENTIAL                               1/18/2016
                                                                                                                 Evidence Packet P.0300
